—Judgment unanimously affirmed. Memorandum: The sole issue on appeal is whether the verdict convicting defendant of robbery in the first degree, robbery in the second degree and criminal possession of a weapon in the third degree is against the weight of the evidence. Weighing the relative probative force of the conflicting testimony, we conclude that the jury did not fail "to give the evidence the weight it should be accorded” (People v Bleakley, 69 NY2d 490, 495). The complainant testified that he recognized defendant, whom he had known "[s]ince he was a little boy”, as one of the robbers. Although defendant presented an alibi defense, the conflicting testimony merely raised issues of credibility, which are best determined by the trier of fact, which has the advantage of observing the witnesses and, necessarily, is in a superior position to judge their veracity (see, People v Bleakley, supra, at 495; People v Christian, 139 AD2d 896, lv denied 71 NY2d 1024). (Appeal from Judgment of Erie County Court, Drury, J.—Robbery, 1st Degree.) Present—Green, J. P., Wesley, Callahan, Doerr and Davis, JJ.